DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. Claims 1-25, as originally filed, are currently pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the actions related to preparing remodeling plans based on image data, which is a method of organizing human activity. 
Under Step 1, claims 1-12 recite a method or process, claim 13, recite a medium or manufacture and claims 14-25 recite a system. As such each of the claims falls within one of the statutory categories. 
Under Step 2(a) – Certain methods of organizing human activity includes - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II). 
Additionally the Examiner notes MPEP § 2106.04(a) states  “the sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping. It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings.” Which establishes that certain activity between a person and a computer can fall within “certain methods of organizing human activity”. 
In the instant case the limitations require classifying each of the at least one identified potential repair as at least one of a required repair and a recommended repair; and generating a property remodeling plan to address at least an identified potential repair. While this doesn’t describe multiple users or interactions between the users, the process itself amounts to interactions between a user and the machine, as described above the activity itself of classifying repairs and generating a remodeling plan which falls within methods of organizing human activity.
Further the specific manner of classifying the potential repairs and generating a property remodeling plan is not claimed as such the claims merely recite general or generic functions, which can even be performed by a person. This is also supported by the applied art Gross which establishes that the process of classifying can be performed by a machine or a person. As such the limitation amounts to merely applying the abstract idea to a computer, which is not enough to render the claims into a practical application as shown in MPEP 2106.05(f). 
The claims go on to recite analyzing a received image stream demonstrating a real-estate property to identify at least one potential repair, however there are not specifics as to how the analysis is performed. As such this is again is merely reciting a general function but no specific manner of achieving this function. As such this also amounts to merely applying the abstract idea to a computer, which is not enough to render the claims into a practical application as shown in MPEP 2106.05(f). As such when considered individually or in combination the elements fail to render the claims into a practical application.
Further the limitations themselves are considered to be merely applying the abstract idea of generating a real-estate remodeling plan on a computer, as the claims merely recite an outcome and fail to recite any specific details as to how the solution was accomplished, as established in MPEP 2106.05(f). The limitations fail to recite or establish any specific manner of analysis, classification or generation has such this is not considered an improvement.
	Step 2(a)(II) considers the additional elements of the independent claims with respect to transforming the abstract idea into a practical application. As noted the above the steps of analyzing, classifying and generating are generic and as such cannot be considered to be a practical application. 
As state above the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – a non-transitory computer readable medium, a processing circuitry and memory containing instructions. The hardware in claimed limitations is recited at a high-level of generality (i.e., as a generic component performing a generic functions) such that it amounts no more than mere instructions to apply the exception using a generic components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and memory to analyze, classify and generate amounts to no more than mere instructions to apply the exception using a generic component. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. The claim is not patent eligible.
	Step 2(b) considers the additional elements of the independent claims with respect to being significantly more than the identified abstract idea. As noted above there are no additional elements which indicate that the claims amount to significantly more than the abstract idea.
	Dependent claims 2 and 15 recite “identifying construction objects in the received image stream; matching the identified objects to respective objects in their standard state; and classifying identified construction objects that do not meet their standard state as a required repair” recite the limitations of identifying construction objects, matching the identified objects and classifying the identified construction objects, but fail to recite any specifics as to how the construction objects are in fact identified, matched or classified. Therefore these limitations merely recite a function or result without any specifics as to how they are achieved, which is merely applying the abstract idea to a computer, see MPEP 2106.05(f). As such these limitations do not render the claims into a practical application.
Claims 3 and 16 recite “apply a machine learning process to automatically identify construction objects and match the identified construction objects to respective objects in their standard state” while the limitations recite applying machine learning there are not specifics as to how it is applied or what form of machine learning is used or even how it is used. As such this is merely applying the abstract idea to a computer, see MPEP 2106.05(f) and therefore fails to render the claims into a practical application.
Claims 4 and 17 recite “wherein objects in their standard state at least comply with a building code”, which outlines the type of data which is used but now how it is used. This merely describes the type of data. As such this continues to be merely applying the abstract idea to a computer, see MPEP 2106.05(f) and therefore fails to render the claims into a practical application.
Claims 5 and 18, recite “wherein an identified required repair is considered a home inspection issue” which outlines the type of data and what is considered to be but now how it is used. This merely describes the type of data. As such this continues to be merely applying the abstract idea to a computer, see MPEP 2106.05(f) and therefore fails to render the claims into a practical application.
Claims 6 and 19, recite “wherein the property remodeling plan further includes an identified recommend repair”, which describes the data the plan includes and as such this is merely describing the data in the document and does not establish how the steps are performed. As such this continues to be merely applying the abstract idea to a computer, see MPEP 2106.05(f) and therefore fails to render the claims into a practical application.
As per claims 7 and 20, recite “identifying construction objects in the received image stream; matching the identified construction objects to respective objects in their current architectural specification; and classifying identified construction objects that do not meet their current architectural specification as a recommend repair”, recite the limitations of identifying construction objects, matching the identified objects and classifying the identified construction objects, but fail to recite any specifics as to how the construction objects are in fact identified, matched or classified. Therefore these limitations merely recite a function or result without any specifics as to how they are achieved, which is merely applying the abstract idea to a computer, see MPEP 2106.05(f). As such these limitations do not render the claims into a practical application.
As per claims 8 and 21, recite “wherein the property remodeling plan includes a recommend fix for each recommend repair, wherein the recommend fix is selected based on at least a predefined budget”, which establishes what the plan includes and that is based on a budget but does not establish how it is generated or selected. As such this continues to be merely applying the abstract idea to a computer, see MPEP 2106.05(f) and therefore fails to render the claims into a practical application.
As per claims 9 and 22, recite “applying a machine learning process to automatically identify construction objects and matching the identified objects to respective objects in their current architectural specification”, while the limitations recite applying machine learning there are not specifics as to how it is applied or what form of machine learning is used or even how it is used. As such this is merely applying the abstract idea to a computer, see MPEP 2106.05(f) and therefore fails to render the claims into a practical application.
As per claims 10 and 23, recite “wherein the image stream is received from at least a camera installed in the real-estate property” which establishes where the camera is located but this does not change how the method is carried out or how the system is structured. As such this fails to render the claims into a practical application.
As per claims 11 and 24, recite “generating a remodeling plan including at least one further fix”, which establishes what the plan includes but does not establish how it is generated. As such this continues to be merely applying the abstract idea to a computer, see MPEP 2106.05(f) and therefore fails to render the claims into a practical application.
As per claims 12 and 25, recite “providing the remodeling plan”, which is merely data transmission which is an insignificant extra solution activity, see MPEP 2106.05(g). As such this fails to render the claims into a practical application.
Thus when considered individually or as a combination these elements do not amount to a practical application.
As such claims 1-25 recite an abstract idea and without any specifics to how the functions are performed the claims are not found to render the abstract idea into a practical application. Therefore the claims have been rejected under 35 U.S.C. 101.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-7, 10-16, 19-20 and 23-25 is/are rejected under 35 U.S.C. 102(a)(1) / 102(a)(2) as being anticipated by Gross (US 2016/0048934 A1) hereafter Gross.
As per claim 1, Gross discloses a method for determining a property remodeling plan (Page 7, paragraph [0140]; discloses that the system can be used for presenting a remodeling plan for the property. Page 17, paragraph [0236]; discloses that the user can be presented with options for remodeling their kitchen and shows them which items can be replaced or upgraded, which can include replacing their current floor. Page 17, paragraph [0238]; discloses that the user can select to remodel an interior or exterior project and receive images from the user’s existing property from the user mobile device, or a local camera), comprising:
	analyzing a received image stream demonstrating a real-estate property to identify at least one potential repair (Page 3, paragraph [0086]; discloses that the system is provided with real estate information in the form of images and/or videos. Page 5, paragraph [0118]; discloses that the images of the property are analyzed to identify objects and the condition of those objects. Page 14, paragraph [0210]; discloses analyzing the images and dividing the images into separate blocks or separate areas. Page 16, paragraph [0224]; discloses that the condition of the objects are classified such as poor condition or excellent condition. Page 18, paragraph [0242]; discloses that as part of the remodeling process the user can upload images of the current structure);
	classifying each of the at least one identified potential repair as at least one of a required repair and a recommended repair (Page 10, paragraph [0171], [0174]-[0176]; discloses that the images can be classified and the condition of the various parts of the house can be identified. Specifically that the elements are in poor condition. Page 11, paragraph [0178]; discloses that the system can identify what objects need to be repaired or improved to achieve their nominal target state); and
	generating a property remodeling plan to address at least an identified potential repair (Page 11, paragraphs [0177]-[0179]; based on this information the system generates a report of the condition and the overall estimated cost to restore the building structure to the target state).
	As per claim 2, Gross discloses the above-enclosed invention; Gross further discloses wherein analyzing the received image stream further comprises:
	identifying construction objects in the received image stream (Page 10, paragraphs [0167]-[0170]; discloses that objects such as the roof of the building are identified based on the received images. Page 14, paragraph [0210]; discloses analyzing the images and dividing the images into separate blocks or separate areas);
	matching the identified objects to respective objects in their standard state (Page 10, paragraphs [0167]-[0170]; discloses that the objects are compared to a set of reference conditions which is the standard state irregular elements are used to score the element); and
	classifying identified construction objects that do not meet their standard state as a required repair (Page 10, paragraph [0171]; discloses that the classifier uses the elements and their condition to determine which elements are in poor condition. Page 11, paragraph [0178]; discloses that the information issued to determine repairs or improvements to restore the building to the target or standard state).
	As per claim 3, Gross discloses the above-enclosed invention; Gross further discloses applying a machine learning process to automatically identify construction objects and matching the identified construction objects to respective objects in their standard state (Page 6, paragraph [0121]; discloses that the system uses machine learning techniques such as neural networks to analyze the images to detect features based on the reference images the classifier is trained with. Page 11, paragraph [0178]; discloses that the information issued to determine repairs or improvements to restore the building to the target or standard state).
	As per claim 6, Gross discloses the above-enclosed invention; Gross further discloses wherein the property remodeling plan further includes an identified recommend repair (Figure 7E; discloses that each individual element of the house is identified along with its condition. Figure 14; discloses that the user is presented with a proposal indicating what is to be repaired and recommendations such as a new paint job. Page 8, paragraph [0146]; discloses that the user is allowed to see an assessment of the property based on the classifier. Page 11, paragraph [0178]; discloses that the information issued to determine repairs or improvements to restore the building to the target or standard state. Page 18, paragraph [0242]; discloses that the remodeling plan can include providing an estimate of repair).
	As per claim 7, Gross discloses the above-enclosed invention; Gross further discloses identifying construction objects in the received image system (Page 14, paragraph [0210]; discloses analyzing the images and dividing the images into separate blocks or separate areas);
	matching the identified construction objects to respective objects in their current architectural specification (Page 9, paragraphs [0159]-[0161]; discloses that the system identifies the architectural specifications by matching elements identified in the images); and
	classifying identified construction objects that do not meet their current architectural specification as a recommend repair (Page 10, paragraph [0171]; discloses that the classifier uses the elements and their condition to determine which elements are in poor condition. Page 11, paragraph [0178]; discloses that the information issued to determine repairs or improvements to restore the building to the target or standard state).
	As per claim 10, Gross discloses the above-enclosed invention; Gross further discloses wherein the image stream is received from at least a camera installed in the real-estate property (Page 17, paragraph [0238]; discloses that the camera can be a local camera which is local to the property).
	As per claim 11, Gross discloses the above-enclosed invention; Gross further discloses wherein analyzing the received image stream further includes:
	generating a remodeling plan including at least one further fix (Figure 7E; discloses that each individual element of the house is identified along with its condition. Figure 14; discloses that the user is presented with a proposal indicating what is to be repaired and recommendations such as a new paint job. Page 13, paragraph [0194]; discloses that the user is presented with a remodeling plan which presents them with separate sections for specific structure and specific improvements. Additionally it can present additional sections for customized offers).
	As per claim 12, Gross discloses the above-enclosed invention; Gross further discloses providing a remodeling plan (Figure 7E; discloses that each individual element of the house is identified along with its condition. Figure 14; discloses that the user is presented with a proposal indicating what is to be repaired and recommendations such as a new paint job. Page 13, paragraph [0194]; discloses that the user is presented with a remodeling plan which presents them with separate sections for specific structure and specific improvements. Additionally it can present additional sections for customized offers).
	As per claim 13, Gross discloses a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process (Page 22, paragraph [0276]; discloses that the system includes a processor computing system which is programmed or coded to receive, process and communicate information to achieve the invention. Page 7, paragraph [0140]; discloses that the system can be used for presenting a remodeling plan for the property. Page 17, paragraph [0236]; discloses that the user can be presented with options for remodeling their kitchen and shows them which items can be replaced or upgraded, which can include replacing their current floor. Page 17, paragraph [0238]; discloses that the user can select to remodel an interior or exterior project and receive images from the user’s existing property from the user mobile device, or a local camera), the process comprising:
	analyzing a received image stream demonstrating a real-estate property to identify at least one potential repair (Page 3, paragraph [0086]; discloses that the system is provided with real estate information in the form of images and/or videos. Page 5, paragraph [0118]; discloses that the images of the property are analyzed to identify objects and the condition of those objects. Page 14, paragraph [0210]; discloses analyzing the images and dividing the images into separate blocks or separate areas. Page 16, paragraph [0224]; discloses that the condition of the objects are classified such as poor condition or excellent condition. Page 18, paragraph [0242]; discloses that as part of the remodeling process the user can upload images of the current structure);
	classifying each of the at least one identified potential repair as at least one of a required repair and a recommended repair (Page 10, paragraph [0171], [0174]-[0176]; discloses that the images can be classified and the condition of the various parts of the house can be identified. Specifically that the elements are in poor condition. Page 11, paragraph [0178]; discloses that the system can identify what objects need to be repaired or improved to achieve their nominal target state); and
	generating a property remodeling plan to address at least an identified potential repair (Page 11, paragraphs [0177]-[0179]; based on this information the system generates a report of the condition and the overall estimated cost to restore the building structure to the target state).
	As per claim 14, Gross discloses a system for determining a property remodeling plan (Page 22, paragraph [0276]; discloses that the system includes a processor computing system which is programmed or coded to receive, process and communicate information to achieve the invention. Page 7, paragraph [0140]; discloses that the system can be used for presenting a remodeling plan for the property. Page 17, paragraph [0236]; discloses that the user can be presented with options for remodeling their kitchen and shows them which items can be replaced or upgraded, which can include replacing their current floor. Page 17, paragraph [0238]; discloses that the user can select to remodel an interior or exterior project and receive images from the user’s existing property from the user mobile device, or a local camera), comprising:
	a processing circuity; and a memory, the memory containing instructions that, when executed by the processing circuitry (Page 22, paragraph [0276]; discloses that the system includes a processor computing system which is programmed or coded to receive, process and communicate information to achieve the invention), configure the system to:
	analyze a received image stream demonstrating a real-estate property to identify at least one potential repair (Page 3, paragraph [0086]; discloses that the system is provided with real estate information in the form of images and/or videos. Page 5, paragraph [0118]; discloses that the images of the property are analyzed to identify objects and the condition of those objects. Page 14, paragraph [0210]; discloses analyzing the images and dividing the images into separate blocks or separate areas. Page 16, paragraph [0224]; discloses that the condition of the objects are classified such as poor condition or excellent condition. Page 18, paragraph [0242]; discloses that as part of the remodeling process the user can upload images of the current structure);
	classify each of the at least one identified potential repair as at least one of a required repair and a recommended repair (Page 10, paragraph [0171], [0174]-[0176]; discloses that the images can be classified and the condition of the various parts of the house can be identified. Specifically that the elements are in poor condition. Page 11, paragraph [0178]; discloses that the system can identify what objects need to be repaired or improved to achieve their nominal target state);  and
	generate a property remodeling plan to address at least an identified potential repair (Page 11, paragraphs [0177]-[0179]; based on this information the system generates a report of the condition and the overall estimated cost to restore the building structure to the target state).
	As per claim 15, Gross discloses the above-enclosed invention; Gross further discloses wherein the system is further configured to:
	identify construction objects in the received image stream (Page 10, paragraphs [0167]-[0170]; discloses that objects such as the roof of the building are identified based on the received images. Page 14, paragraph [0210]; discloses analyzing the images and dividing the images into separate blocks or separate areas);
	match the identified objects to respective objects in their standard state (Page 10, paragraphs [0167]-[0170]; discloses that the objects are compared to a set of reference conditions which is the standard state irregular elements are used to score the element); and
	classify identified construction objects that do not meet their standard state as a required repair (Page 10, paragraph [0171]; discloses that the classifier uses the elements and their condition to determine which elements are in poor condition. Page 11, paragraph [0178]; discloses that the information issued to determine repairs or improvements to restore the building to the target or standard state).
	As per claim 16, Gross discloses the above-enclosed invention; Gross further discloses wherein the system is further configured to:
	apply a machine learning process to automatically identify construction objects and match the identified construction objects to respective objects in their standard state (Page 6, paragraph [0121]; discloses that the system uses machine learning techniques such as neural networks to analyze the images to detect features based on the reference images the classifier is trained with. Page 11, paragraph [0178]; discloses that the information issued to determine repairs or improvements to restore the building to the target or standard state).
	As per claim 19, Gross discloses the above-enclosed invention; Gross further discloses wherein the property remodeling plan further includes an identified recommend repair (Figure 7E; discloses that each individual element of the house is identified along with its condition. Figure 14; discloses that the user is presented with a proposal indicating what is to be repaired and recommendations such as a new paint job. Page 8, paragraph [0146]; discloses that the user is allowed to see an assessment of the property based on the classifier. Page 11, paragraph [0178]; discloses that the information issued to determine repairs or improvements to restore the building to the target or standard state. Page 18, paragraph [0242]; discloses that the remodeling plan can include providing an estimate of repair).
	As per claim 20, Gross discloses the above-enclosed invention; Gross further discloses wherein the system is further configured to:
	identify construction objects in the received image stream (Page 14, paragraph [0210]; discloses analyzing the images and dividing the images into separate blocks or separate areas);
	match the identified construction objects to respective objects in their current architectural specification (Page 9, paragraphs [0159]-[0161]; discloses that the system identifies the architectural specifications by matching elements identified in the images); and
	classify identified construction objects that do not meet their current architectural specification as a recommend repair (Page 10, paragraph [0171]; discloses that the classifier uses the elements and their condition to determine which elements are in poor condition. Page 11, paragraph [0178]; discloses that the information issued to determine repairs or improvements to restore the building to the target or standard state).	
	As per claim 23, Gross discloses the above-enclosed invention; Gross further discloses wherein the image stream is received from at least a camera installed in the real-estate property (Page 17, paragraph [0238]; discloses that the camera can be a local camera which is local to the property).
	As per claim 24, Gross discloses the above-enclosed invention; Gross further discloses wherein the system is further configured to: 
	generate a remodeling plan including at least one further fix (Figure 7E; discloses that each individual element of the house is identified along with its condition. Figure 14; discloses that the user is presented with a proposal indicating what is to be repaired and recommendations such as a new paint job. Page 13, paragraph [0194]; discloses that the user is presented with a remodeling plan which presents them with separate sections for specific structure and specific improvements. Additionally it can present additional sections for customized offers).
	As per claim 25, Gross discloses the above-enclosed invention; Gross further discloses wherein the system is further configured to: 
provide the remodeling plan (Figure 7E; discloses that each individual element of the house is identified along with its condition. Figure 14; discloses that the user is presented with a proposal indicating what is to be repaired and recommendations such as a new paint job. Page 13, paragraph [0194]; discloses that the user is presented with a remodeling plan which presents them with separate sections for specific structure and specific improvements. Additionally it can present additional sections for customized offers).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross (US 2016/0048934 A1) hereafter Gross, in view of Labrie et al. (US 2012/0179431 A1) hereafter Labrie.
As per claim 4, Gross discloses the above-enclosed invention; while Gross discloses accessing home improvement data such as building permits, it is not explicit wherein objects in their standard state at least comply with a building code.
Labrie, which like Gross talks about inspecting the roof of a house, teaches it is known wherein objects in their standard state at least comply with a building code (Page 3, paragraphs [0035]-[0036]; teaches that the computer aided system can be used as part of an inspection of the building and the building can include houses. Page 10, paragraphs [0093], [0094] and [0096]-[0097]; teach that as part of the building or home inspection the system can use the condition of the facet of the building to determine whether to repair or replace the facet such as the roof. Images are analyzed and used to determine if the facet complies with predetermined rules such as insurance guidelines or building codes and uses this to determine if the facet should be repaired or replaced. Since Gross already establishes collecting building information such as building permits and determining if the facet such as the roof is in poor condition, it would have been obvious to compare the current condition and structure to building codes as shown in Labrie as this would assist in determining if the facet needs to be repaired or replaced as shown in Labrie).
The primary reference Gross discloses an image analysis system which determines the current state of different parts of building such as the roof. Gross determines if the parts of the building needs repair the user is notified and an estimate can be prepared outlining the repairs. 
The sole difference between the primary reference and the claimed subject matter is that the Gross reference does not disclose explicitly that the images are compared to building codes as part of an inspection. 
The Labrie reference teaches that it is known to inspection different parts of the building and based on those images determine if the parts need to be repaired or replaced. This is done by comparing the images to building codes. Labrie establishes that this type of comparison was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of building data compared to determine what needs to be repaired in Gross with the building data including building codes as taught by Labrie.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Labrie, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of evaluating the state of a property provided by Gross, with comparing the state of a facet of the property to building codes as taught by Labrie, for the purposes of ensuring compliance. Since Gross already establishes collecting building information such as building permits and determining if the facet such as the roof is in poor condition, it would have been obvious to compare the current condition and structure to building codes as shown in Labrie as this would assist in determining if the facet needs to be repaired or replaced as shown in Labrie.
	As per claim 5, the combination of Gross and Labrie teaches the above-enclosed invention; Labrie further teaches wherein an identified required repair is considered a home inspection issue (Page 3, paragraphs [0035]-[0036]; teaches that the computer aided system can be used as part of an inspection of the building and the building can include houses. Page 10, paragraphs [0093], [0094] and [0096]-[0097]; teach that as part of the building or home inspection the system can use the condition of the facet of the building to determine whether to repair or replace the facet such as the roof. Images are analyzed and used to determine if the facet complies with predetermined rules such as insurance guidelines or building codes and uses this to determine if the facet should be repaired or replaced).
As per claim 17, Gross discloses the above-enclosed invention; while Gross discloses accessing home improvement data such as building permits, it is not explicit wherein objects in their standard state at least comply with a building code.
Labrie, which like Gross talks about inspecting the roof of a house, teaches it is known wherein objects in their standard state at least comply with a building code (Page 3, paragraphs [0035]-[0036]; teaches that the computer aided system can be used as part of an inspection of the building and the building can include houses. Page 10, paragraphs [0093], [0094] and [0096]-[0097]; teach that as part of the building or home inspection the system can use the condition of the facet of the building to determine whether to repair or replace the facet such as the roof. Images are analyzed and used to determine if the facet complies with predetermined rules such as insurance guidelines or building codes and uses this to determine if the facet should be repaired or replaced. Since Gross already establishes collecting building information such as building permits and determining if the facet such as the roof is in poor condition, it would have been obvious to compare the current condition and structure to building codes as shown in Labrie as this would assist in determining if the facet needs to be repaired or replaced as shown in Labrie).
The primary reference Gross discloses an image analysis system which determines the current state of different parts of building such as the roof. Gross determines if the parts of the building needs repair the user is notified and an estimate can be prepared outlining the repairs. 
The sole difference between the primary reference and the claimed subject matter is that the Gross reference does not disclose explicitly that the images are compared to building codes as part of an inspection. 
The Labrie reference teaches that it is known to inspection different parts of the building and based on those images determine if the parts need to be repaired or replaced. This is done by comparing the images to building codes. Labrie establishes that this type of comparison was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of building data compared to determine what needs to be repaired in Gross with the building data including building codes as taught by Labrie.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Labrie, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of evaluating the state of a property provided by Gross, with comparing the state of a facet of the property to building codes as taught by Labrie, for the purposes of ensuring compliance. Since Gross already establishes collecting building information such as building permits and determining if the facet such as the roof is in poor condition, it would have been obvious to compare the current condition and structure to building codes as shown in Labrie as this would assist in determining if the facet needs to be repaired or replaced as shown in Labrie.
As per claim 18, the combination of Gross and Labrie teaches the above-enclosed invention; Labrie further teaches wherein an identified required repair is considered a home inspection issue (Page 3, paragraphs [0035]-[0036]; teaches that the computer aided system can be used as part of an inspection of the building and the building can include houses. Page 10, paragraphs [0093], [0094] and [0096]-[0097]; teach that as part of the building or home inspection the system can use the condition of the facet of the building to determine whether to repair or replace the facet such as the roof. Images are analyzed and used to determine if the facet complies with predetermined rules such as insurance guidelines or building codes and uses this to determine if the facet should be repaired or replaced).

Claim(s) 8-9 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross (US 2016/0048934 A1) hereafter Gross, in view of Singh et al. (US 8,818,758 B1) hereafter Singh.
As per claim 8, Gross discloses the above-enclosed invention; Gross however fails to explicitly disclose wherein the property remodeling plan includes a recommend fix for each recommend repair, wherein the recommend fix is selected based on at least a predefined budget.
Singh, which like Gross talks about making improvements to the building, teaches it is known for the property remodeling plan to include a recommend fix for each recommend repair, wherein the recommend fix is selected based on at least a predefined budget (Col. 15, lines 29-38; teaches it is known to make recommendations for building upgrades based on the predefined budget and to make those recommendations based on optimizing the upgrades to maximize return while still remaining in budget. Since Gross already considers outside information, it would have been obvious as shown in Singh to establish a budget and to maximize the recommendations based on the returns while staying within budget. As shown in Singh this allows for the best return while minimizing costs).
The primary reference Gross discloses an image analysis system which determines the current state of different parts of building such as the roof. Gross determines if the parts of the building needs repair the user is notified and an estimate can be prepared outlining the repairs. However Gross fails to disclose that the recommendations are based on a predefined budget.
Singh teaches it is known to consider the predefined budget while maximizing the return. Singh establishes that this type of planning is known in the art to optimize the results.
It would have been obvious to one of ordinary skill in the art to include in the real estate inspection system of Gross the ability to make recommendations based on the predetermined budget as taught by Singh, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Singh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of evaluating the state of a property provided by Gross, with making recommendations based on the budget as taught by Singh, for the purposes of optimizing the results. Since Gross already considers outside information, it would have been obvious as shown in Singh to establish a budget and to maximize the recommendations based on the returns while staying within budget. As shown in Singh this allows for the best return while minimizing costs.
As per claim 9, the combination of Gross and Singh teaches the above-enclosed invention; Gross further discloses applying a machine learning process to automatically identify construction objects and matching the identified objects to respective objects in their current architectural specification (Page 6, paragraph [0121]; discloses that the system uses machine learning techniques such as neural networks to analyze the images to detect features based on the reference images the classifier is trained with. Page 9, paragraphs [0159]-[0161]; discloses that the system identifies the architectural specifications by matching elements identified in the images. Page 10, paragraph [0171]; discloses that the classifier uses the elements and their condition to determine which elements are in poor condition. Page 11, paragraph [0178]; discloses that the information issued to determine repairs or improvements to restore the building to the target or standard state).
As per claim 21, Gross discloses the above-enclosed invention; Gross however fails to explicitly disclose wherein the property remodeling plan includes a recommend fix for each recommend repair, wherein the recommend fix is selected based on at least a predefined budget.
Singh, which like Gross talks about making improvements to the building, teaches it is known for the property remodeling plan to include a recommend fix for each recommend repair, wherein the recommend fix is selected based on at least a predefined budget (Col. 15, lines 29-38; teaches it is known to make recommendations for building upgrades based on the predefined budget and to make those recommendations based on optimizing the upgrades to maximize return while still remaining in budget. Since Gross already considers outside information, it would have been obvious as shown in Singh to establish a budget and to maximize the recommendations based on the returns while staying within budget. As shown in Singh this allows for the best return while minimizing costs).
The primary reference Gross discloses an image analysis system which determines the current state of different parts of building such as the roof. Gross determines if the parts of the building needs repair the user is notified and an estimate can be prepared outlining the repairs. However Gross fails to disclose that the recommendations are based on a predefined budget.
Singh teaches it is known to consider the predefined budget while maximizing the return. Singh establishes that this type of planning is known in the art to optimize the results.
It would have been obvious to one of ordinary skill in the art to include in the real estate inspection system of Gross the ability to make recommendations based on the predetermined budget as taught by Singh, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Singh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of evaluating the state of a property provided by Gross, with making recommendations based on the budget as taught by Singh, for the purposes of optimizing the results. Since Gross already considers outside information, it would have been obvious as shown in Singh to establish a budget and to maximize the recommendations based on the returns while staying within budget. As shown in Singh this allows for the best return while minimizing costs.
	As per claim 22, the combination of Gross and Singh teaches the above-enclosed invention; Gross further discloses wherein the system is further configured to: 
apply a machine learning process to automatically identify construction objects and match the identified objects to respective objects in their current architectural specification (Page 6, paragraph [0121]; discloses that the system uses machine learning techniques such as neural networks to analyze the images to detect features based on the reference images the classifier is trained with. Page 9, paragraphs [0159]-[0161]; discloses that the system identifies the architectural specifications by matching elements identified in the images. Page 10, paragraph [0171]; discloses that the classifier uses the elements and their condition to determine which elements are in poor condition. Page 11, paragraph [0178]; discloses that the information issued to determine repairs or improvements to restore the building to the target or standard state).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ganev et al. (US 11,037,255 B1) discusses using image capturing devices to determine a type of inspection of a property. 
	Lyman et al. (US 2019/0304026 A1) discusses analyzing image data to indicate risk of loss.
	Hayward et al. (US 2021/0390624 A1) discusses a property monitoring system and risk determination.
	Mishra et al. (US 2019/0080200 A1) discusses a machine learning model for estimating structure feature measurement.
	Oakes (WO 2014/076593 A2) discusses managing the maintenance and repair of a property. 
Enrique Valero, Frédéric Bosché, Alan Forster, Automatic segmentation of 3D point clouds of rubble masonry walls, and its application to building surveying, repair and maintenance, Automation in Construction, Volume 96, 2018, Pages 29-39, ISSN 0926-5805, https://doi.org/10.1016/j.autcon.2018.08.018.
Hallermann, N., and G. Morgenthal. "The application of unmanned aerial vehicles for the inspection of structures." Proc. of PLSE (2012): 1085-1095.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/           Primary Examiner, Art Unit 3689                                                                                                                                                                                             	9-10-2022